DETAILED ACTION
Applicant’s response, filed 15 Jan. 2021, has been fully considered, and the application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 4-7, 13, and 15-18 are cancelled.
Claims 1, 3, 8-12, 14, and 19-20 are pending.
Claims 1, 3, 8-12, 14, and 19-20 are allowed.

Claim Objections
The objection of claims 1, 8, 12, and 19 in the Office action mailed 15 Dec. 2020 has been withdrawn in view of claim amendments received 15 Jan. 2021.

Drawings
The drawings filed 08 Nov. 2017 were previously accepted in the Office action mailed 12 June 2020.


Allowable Subject Matter
Claims 1, 3, 8-12, 14, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see paragraphs [015] and [019]-[021] in the Office action mailed 15 Dec. 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631       

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631